 


109 HCON 272 IH: Expressing support for the current standards of the Federal mortgage interest tax deduction.
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 272 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Wexler (for himself and Ms. Harris) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means 
 
CONCURRENT RESOLUTION 
Expressing support for the current standards of the Federal mortgage interest tax deduction. 
 
Whereas the President’s Advisory Panel on Federal Tax Reform released its initial recommendations to revise the Internal Revenue Code of 1986 on October 11, 2005; 
Whereas the Panel’s initial recommendations included a proposed reduction from the current $1,000,000 cap on mortgage values to the Federal Housing Authority loan limitation, which is estimated at a $300,000 cap on mortgage values eligible for tax deductions for interest paid on such mortgages; 
Whereas average home prices in many housing markets across the Nation far exceed the suggested mortgage value cap of $300,000; 
Whereas home equity is a significant source of economic stability and wealth accumulation for Americans of all socio-economic classes; 
Whereas the Panel’s initial recommendation to reduce the current cap on mortgage values eligible for tax deductions on interest will result in a substantial tax increase for middle-income families and serve as a disincentive to pursue the longstanding tradition of homeownership, which is the cornerstone of the American dream and a pillar of United States housing policy; and 
Whereas Executive Order 13369, which created the President’s Advisory Panel on Federal Tax Reform, states that the panel should recognize “the importance of homeownership and charity in American society”: Now, therefore, be it 
 
That the Congress— 
(1)supports the current standards of the mortgage interest tax deduction, as outlined in section 163 of the Internal Revenue Code of 1986; and  
(2)opposes the initial recommendation of the President’s Advisory Panel on Federal Tax Reform to reduce the $1,000,000 limit on mortgage values eligible for deductions for interest paid on such mortgages. 
 
